Motion Granted; Abatement Order filed March 10, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00589-CR
                                 ____________

                         JAIRUS WARREN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 16
                            Harris County, Texas
                       Trial Court Cause No. 2113984


                            ABATEMENT ORDER

      The reporter’s record has been filed. Appellant has filed a motion requesting
abatement of the appeal for correction of the record.

      Texas Rule of Appellate Procedure 34.6 allows correction of inaccuracies in
the reporter’s record. Tex. R. App. P. 34.6. The parties may agree to correct an
inaccuracy or, if the parties cannot agree, the trial court can hold a hearing and
make a determination regarding the alleged inaccuracy and order the court reporter
to correct the record. Tex. R. App. P. 34.6(e)(1), (2). If a dispute arises regarding
the accuracy of the reporter’s record after the record has been filed in the appellate
court, the appellate court may submit the dispute to the trial court for resolution.
Tex. R. App. P. 34.6(e)(3). Accordingly, we order as follows.

      Under Texas Rule of Appellate Procedure 34.6, the judge of County
Criminal Court at Law No. 16 shall (1) immediately conduct a hearing at which the
court reporter(s), appellant, appellant’s counsel, and state’s counsel shall
participate, either in person or by video teleconference, to determine (a) whether
the reporter’s record contains any inaccuracy; and (b) if so, what correction(s)
is/are necessary to conform the record to what occurred in the trial court. If the trial
court finds that the reporter’s record is accurate, the trial court shall see that a
record of the hearing is made, shall make findings of fact, and shall order the trial
clerk to forward a transcribed record of the hearing, a videotape or compact disc, if
any, containing a recording of the video teleconference, and a supplemental clerk’s
record containing the findings. Those records shall be filed with the clerk of this
court within 30 days of the date of this order.

      If, however, the trial court finds one or more inaccuracies in the reporter’s
record, the trial court shall order the court reporter to conform the reporter’s record
to what occurred in the trial court and to certify and file a corrected reporter’s
record with the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court also
will also consider an appropriate motion to reinstate the appeal filed by either
party, or the court may reinstate the appeal on its own motion. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.

                                   PER CURIAM




Panel consists of Chief Justice Frost and Justices Jewell and Spain.